           Case 5:21-cr-00226-XR Document 18 Filed 05/19/21 Page 1 of 5               FILED
                             UNITED STATES DISTRICT COURT
                                                                                    May 19, 2021
                                                                               CLERK, U.S. DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS                        WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION
                                                                                            MGR
                                                                            BY: ________________________________
                                                                                                    DEPUTY
UNITED STATES OF AMERICA                         §
Plaintiff,                                       §
                                                 §      No.: SA:21-CR-00226(1)-XR
vs.                                              §
                                                 §
(1) EDUARDO RAMON BACA                           §
Defendant

                             ORDER SETTING ARRAIGNMENT

            IT IS HEREBY ORDERED that the above entitled and numbered case is set for

DISTRICT COURT ARRAIGNMENT, in Courtroom A on the 4th Floor in the John H.

Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio,

TX , on Wednesday, June 02, 2021 at 2:00 PM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

the defendant, counsel for defendant, the U.S. Attorney, U.S. Pretrial Services, and the U.S.

Probation Office. Further, counsel for the defendant shall notify the defendant of this setting.

            A defendant entering a plea of not guilty who wishes to waive personal appearance at

the arraignment, is excused from appearing, as is the attorney, if the enclosed waiver is executed

and signed by both the defendant and the attorney of record, and filed with the Clerk prior to

5:00 p.m. on the day before the scheduled date of arraignment.

            IT IS SO ORDERED this 19th day of May, 2021.




                                                 ______________________________
                                                 HENRY J. BEMPORAD
                                                 UNITED STATES MAGISTRATE JUDGE
           Case 5:21-cr-00226-XR Document 18 Filed 05/19/21 Page 2 of 5

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                       §
Plaintiff,                                     §
vs.                                            §      No.: SA:21-CR-00226(1)-XR
                                               §
(1) EDUARDO RAMON BACA                         §
Defendant,                                     §


FORM NOTICE TO:
  (A)  WAIVE PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTER
       PLEA OF NOT GUILTY, OR ALTERNATIVELY PROVIDE STATEMENT
       REGARDING CONSENT TO ARRAIGNMENT BY VIDEO
       TELECONFERENCE;

    (B)         WAIVE MINIMUM TIME TO TRIAL; AND

    (C)         CONSENT TO DISPOSITION OF MISDEMEANOR OFFENSE BY A
                UNITED STATES MAGISTRATE JUDGE


     WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY
                      OF PLEA OF NOT GUILTY

NOW COMES Defendant in the above-referenced case who, along with his/her undersigned

attorney, hereby acknowledges the following:


    1.       Defendant has received a copy of the charging document in this case.
    2.       Defendant has read the charging document or had it read to him/her.
    3.       Defendant understands he/she has the right to appear personally with his/her
             attorney
before a Judge for Arraignment in open Court on this accusation. Defendant further understands
that, absent the present waiver, he/she will be so arraigned in open Court.

     Defendant, having conferred with his/her attorney in this regard, hereby waives personal

appearance with his/her attorney at the arraignment of this case and the reading of the charging

document and, by this instrument, tenders his/her plea of "not guilty". The defendant understands

that entry by the Court of said plea for defendant will conclude the arraignment in this case for

all purposes. Defendant request the Court accept his/her waiver of appearance and enter a plea of

"not guilty."
          Case 5:21-cr-00226-XR Document 18 Filed 05/19/21 Page 3 of 5


Date                                          Defendant

                                              Name of Attorney for Defendant (Print)

Date                                          Signature of Attorney for Defendant


THIS WAIVER FORM MUST BE FILED IN THE CLERK'S OFFICE NO LATER
THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME, THE
DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.


           STATEMENT REGARDING CONSENT TO ARRAIGNMENT BY
                       VIDEO TELECONFERENCE

    The U.S. Magistrate Judge may conduct arraignment by video teleconference if the

defendant consents. See FED. R. CRIM. P. 10(c).


PLEASE INDICATE YOUR CONSENT OR NON-CONSENT TO AN ARRAIGNMENT
BY VIDEO TELECONFERENCE BELOW:

       I CONSENT TO ARRAIGNMENT BY VIDEO TELECONFERENCE

       I DO NOT CONSENT TO ARRAIGNMENT BY VIDEO TELECONFERENCE



Date                                          Defendant

                                              Name of Attorney for Defendant (Print)

Date                                          Signature of Attorney for Defendant


NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS AN
INDICATION THAT THE DEFENDANT INTENDS TO CONSENT TO THE
MAGISTRATE JUDGE CONDUCTING THE ARRAIGNMENT BY VIDEO
TELECONFERENCE.
           Case 5:21-cr-00226-XR Document 18 Filed 05/19/21 Page 4 of 5

                          WAIVER OF MINIMUM TIME TO TRIAL

      Defendant understands that he/she has a right to a minimum period of time to trial so that

trial shall not commence less than thirty (30) days from the date on which the defendant first

appears through counsel or expressly waives counsel and elects to proceed pro se. Defendant

further understands that, absent the present waiver, he/she will not be brought to trial during this

thirty (30)-day period.



            Defendant, having conferred with his/her attorney in this regard, hereby WAIVES

the requirement that trial shall not commence less than thirty (30) days from the date on which

the defendant first appears through counsel or expressly waives counsel and elects to proceed pro

se.



Date                                              Defendant

                                                  Name of Attorney for Defendant (Print)

Date                                              Signature of Attorney for Defendant
          Case 5:21-cr-00226-XR Document 18 Filed 05/19/21 Page 5 of 5

                          NOTICE OF RIGHT TO CONSENT
                        TO DISPOSITION OF A MISDEMEANOR

    The U.S. Magistrate Judge may conduct proceedings in any and all Class A misdemeanor

cases, including a jury or non-jury trial, if the defendant voluntarily consents thereto, and for

Class B and C misdemeanors and infractions regardless of consent.


       PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

       I CONSENT TO MAGISTRATE JUDGE JURISDICTION.

       I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.


NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTING TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.


Date                                             Defendant

                                                 Name of Attorney for Defendant (Print)

Date                                             Signature of Attorney for Defendant
